Name: Commission Regulation (EEC) No 2338/93 of 23 August 1993 abolishing the countervailing charge on fresh lemons originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 8 . 93 Official Journal of the European Communities No L 213/5 COMMISSION REGULATION (EEC) No 2338/93 of 23 August 1993 abolishing the countervailing charge on fresh lemons originating in Argentina lation, indicates that the application of the first subpara ­ graph of Article 26(1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26(1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Argentina can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1453/93 (3) introduced a countervailing charge on fresh lemons origi ­ nating in Argentina ; Whereas the present trend of prices for these products on the representative markets referred to in Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 249/93 (5), recorded or calculated in accordance with the provisions of Article 5 of that Regu ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1453/93 is hereby repealed . Article 2 This Regulation shall enter into force on 24 August 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 69, 20 . 3 . 1993 , p. 7 . (') OJ No L 142, 12 . 6 . 1993, p. 49 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . (') OJ No L 28 , 5 . 2 . 1993, p. 45 .